          Case 3:19-cr-00041-MMD-WGC Document 126 Filed 08/16/21 Page 1 of 3



 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA

 8 UNITED STATES OF AMERICA,                         3:19-CR-041-MMD-WGC

 9                  Plaintiff,                       Final Order of Forfeiture

10          v.

11 BENJAMIN D. MORROW,

12                  Defendant.

13         The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2) and 18 U.S.C. §

15 2253(a)(1) and 2253(a)(3) based upon the plea of guilty by Benjamin D. Morrow to the

16 criminal offenses, forfeiting the property set forth in the Plea Agreement, the Bill of

17 Particulars, and the Forfeiture Allegation of the Criminal Indictment and shown by the

18 United States to have the requisite nexus to the offenses to which Benjamin D. Morrow pled

19 guilty. Criminal Indictment, ECF No. 1; Bill of Particulars, ECF No. 19; Plea Agreement,

20 ECF No. 103; Change of Plea, ECF No. 110; Preliminary Order of Forfeiture, ECF No.

21 113.

22         This Court finds that on the government’s motion, the Court may at any time enter
23 an order of forfeiture or amend an existing order of forfeiture to include subsequently

24 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

25 32.2(b)(2)(C).

26         This Court finds the United States published the notice of forfeiture in accordance
27 with the law via the official government internet forfeiture site, www.forfeiture.gov,

28 consecutively from May 13, 2021, through June 11, 2021, notifying all potential third
            Case 3:19-cr-00041-MMD-WGC Document 126 Filed 08/16/21 Page 2 of 3



 1   parties of their right to petition the Court. Notice of Filing Proof of Publication Exhibits,

 2   ECF No. 117-1, p. 5.

 3           This Court finds no petition was filed herein by or on behalf of any person or entity

 4   and the time for filing such petitions and claims has expired.

 5           This Court finds no petitions are pending regarding the property named herein and

 6   the time has expired for presenting such petitions.

 7           THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 8   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 9   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

10   Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

11   2253(a)(1) and 2253(a)(3); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to

12   law:

13           1.     Apple iPhone 6S with black Spigen case and sim cards;

14           2.     Apple A1398 laptop (gray) with charger, serial number C02K1038DKQ4;

15           3.     LG LG-V410 tablet (black) with case;

16           4.     Hitachi HDS72207 hard drive, serial number JK121YAG7A8XS;

17           5.     Seagate ATA ST3400620AS hard drive, serial number 5QG0814F;

18           6.     Hitachi HDS7202 hard drive, serial number JK11360YAGYXSMT;

19           7.     LG LG441G flip phone (black), serial number 503CYDG223506;

20           8.     HTC Sprint phone (black), serial number HT06SHL00698;

21           9.     Samsung HD501LJ hard drive, serial number S0VVJGP500093;

22           10.    Apple iPhone A1429 (black) with case;

23           11.    Apple A1199 80GB iPod (silver/black), serial number YM72949UVQT;

24           12.    Rally2 2GB flash drive (black/silver);

25           13.    IBM Thinkpad X22 (black), serial number FX-R9026 01/09;

26           14.    Apple MacBook A1181 (white), serial number 4H649KP2WGL;

27           15.    Ridata 16GB flash drive (black);

28           16.    Two Sim Cards (white);
                                                      2
          Case 3:19-cr-00041-MMD-WGC Document 126 Filed 08/16/21 Page 3 of 3



 1          17.    Samsung SM-B780AUD flip phone, serial number R31G801MCGH;

 2          18.    Dell Latitude E4200 laptop, serial number 8LQTQJ1;

 3          19.    Apple A1490 iPad with case (black), serial number F4KM63X3FLMQ;

 4          20.    HP a6700y computer tower, serial number MXX850026B;

 5          21.    HP 8GB flash drive;

 6          22.    Apple 80GB iPod with charger (black);

 7          23.    Apple A1199 iPod w/charger (gray), serial number 6U641619VQ5;

 8          24.    GoPro Hero4 (gray);

 9          25.    Lexar 4GB SD card (black); and

10          26.    TMCC flash drive (black)

11   (all of which constitutes property).

12          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

13   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

14   deposit, as well as any income derived as a result of the government’s management of any

15   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

16   disposed of according to law.

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

18   copies of this Order to all counsel of record.

19                 August 16
            DATED _____________________, 2021.

20

21

22                                               MIRANDA M. DU
                                                 UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                      3
